Citation Nr: 1001945	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  03-08 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for colitis.

4.  Entitlement to service connection for bladder infection.

5.  Entitlement to service connection for vision problems.

6.  Entitlement to service connection for impotence.

7.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In March 2004 and June 2006, the Board 
remanded the claims for additional development.

In both the March 2004 and June 2006 remands, the Board 
referred the issue of entitlement to service connection for 
the Veteran's claimed disabilities based on the theory of 
possible exposure to radiation from nuclear weapons.  The 
remands discussed a number of other claims that have been 
raised by the Veteran.  They include claims of service 
connection for chloracne, an enlarged heart, migraine 
headaches, rheumatoid arthritis, an immune system condition, 
gastroenteritis, renal insufficiency, colon polyps, 
peripheral neuropathy, a stroke, and hyperlipidemia.  As none 
of these claims has been adjudicated by the agency of 
original jurisdiction (AOJ), they are not before the Board.  
These claims are referred again to the AOJ for appropriate 
action.  In a May 2007 statement, the Veteran raised claims 
related type I diabetes and heart attacks.  These claims are 
also referred to the AOJ for appropriate action.

(The decision below addresses the Veteran's claim of service 
connection for vision problems.  The remaining claims of 
service connection are addressed in the remand that follows 
the Board's decision.)


FINDING OF FACT

The Veteran does not have an eye disability that is 
attributable to his active military service or to diabetes 
mellitus.


CONCLUSION OF LAW

The Veteran does not have an eye disability that is the 
result of disease or injury incurred in or aggravated during 
active military service, or proximately due to service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9 (2009); 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, when the case was in remand status.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim of service connection for vision 
problems (eye disability) has been accomplished.  Through 
June 2004 and July 2006 notice letters, the Veteran and his 
representative were notified of the information and evidence 
needed to substantiate the Veteran's claim of service 
connection.  By way of the July 2006 notice letter, the 
Veteran was provided with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claim was properly re-
adjudicated in March 2009, which followed the July 2006 
notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).

The Board also finds that the June 2004 and July 2006 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disability.  Consequently, a remand of this service 
connection issue for further notification of how to 
substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
claim of service connection for an eye disability.  The 
Veteran's service treatment and personnel records have been 
obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Louisville, Kentucky.  Records from multiple private 
treatment providers identified by the Veteran have also been 
obtained.  Pursuant to the Board's March 2004 remand, records 
were requested and obtained from the Social Security 
Administration (SSA) and Office of Personnel Management 
(OPM).  Additionally, in May 2005 and June 2007, the Veteran 
was provided VA examinations in connection with his claim, 
the reports of which are of record.  Those examination 
reports, along with an addendum, contain sufficient evidence 
regarding the Veteran's claimed disability and any 
relationship to military service or diabetes mellitus.  Thus, 
VA has properly assisted the Veteran in obtaining any 
relevant evidence by which to decide the claim.

II. Analysis

The Veteran primarily asserts that he has an eye disability 
manifested by vision problems as a result of diabetes 
mellitus that was in turn a result of exposure to Agent 
Orange (herbicide agents) and mustard gas during active 
military service.  He has also indicated, and the record 
reasonably raises, the theory of entitlement to service 
connection on a direct basis, including as a result of 
exposure to herbicide agents and mustard gas.  Thus, the 
Veteran contends that service connection is warranted for an 
eye disability.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there has been an amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2009)).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
United States Court of Appeals for Veterans Claims' (Court) 
1995 ruling in Allen, it was made clear in the comments to 
the regulation that the 2006 changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the revision amounts to a 
substantive change in the regulation.  Given what appear to 
be substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the revision, which version favors the claimant.  See 
38 C.F.R. § 3.310 (2006).

A review of the Veteran's service treatment records reveals 
that he entered service with poor uncorrected visual acuity.  
At his August 1968 entrance examination, the Veteran reported 
a history of eye trouble with respect to defective vision.  
The examination showed uncorrected distant vision of 20/200 
in the right eye and 20/100 in the left eye.  Distant vision 
was correctable to 20/25 in the right eye and to 20/20 in the 
left eye.  Uncorrected near vision was J-5 in the right eye 
and J-4 in the left eye.  Near vision was correctable to J-1 
in the right eye and J-2 in the left eye.  Defective vision 
was noted as a defect on the entrance examination.  In 
several instances during service, defective visual acuity was 
documented and it was noted that the acuity was corrected by 
lenses.  The Veteran's separation examination was conducted 
in May 1972.  Defective visual acuity was again noted 
although it was stated that the acuity was not corrected 
properly at that time.  His distant vision was 20/400 in the 
right eye and 20/200 in the left eye, corrected to 20/20 in 
the right eye and 20/30 in the left eye.  Near vision was 
20/25 in the right eye and 20/40 in the left eye, corrected 
to 20/20 in the right eye and 20/17 in the left eye.

Generally, absent a connection to trauma or an eye injury, 
refractive error shown on examination is not a disability for 
which compensation may be authorized because it is not a 
disease or injury within the meaning of applicable law.  
38 C.F.R. §§ 3.303(c), 4.9 (2009).  In the Veteran's case, 
refractive error was noted on his military entrance 
examination.  There is no indication in the service records 
that the Veteran experienced trauma to the eye and the 
Veteran has not otherwise indicated his eyes were injured in 
this manner during service.  Consequently, to the extent the 
Veteran's claimed eye disability manifested by vision 
problems is a refractive error not caused by injury or 
disease of service origin, it is not a disability for which 
service connection may be granted.  (The only eye injury 
referenced by the Veteran is included in his SSA records.  He 
described an injury that occurred during post-service 
employment in 1998.)

Post-service medical records document treatment to correct 
visual acuity.  In May 2005, the Veteran underwent VA 
examination to generally address his pending claims.  In 
connection with the examiner's discussion of diabetes 
mellitus, the examiner stated that there was no clinical 
evidence of retinopathy secondary to the Veteran's diabetes.  
This finding is similar to both private and VA treatment 
records that have indicated that the Veteran does not have 
diabetic retinopathy.

The Board's June 2006 remand requested that a separate eye 
examination be conducted in order to adequately identify any 
current eye disabilities and to obtain additional opinion 
evidence regarding any relationship to military service or 
diabetes mellitus.  Pursuant to the remand, the Veteran 
underwent VA eye examination in June 2007.  The Veteran's 
past ocular history was reported as refractive error and dry 
eyes.  His visual acuity without correction was 20/200 in 
both eyes.  His best corrected visual acuity was 20/20 in 
both eyes.  After examining the Veteran, the examiner 
provided diagnoses of myopia and presbyopia, and questionable 
ocular histoplasmosis.

An addendum to the June 2007 examination report was provided 
in December 2008 to further comply with the Board's remand 
instructions.  A different VA physician reviewed the 
examination report and noted the existence of the Veteran's 
myopia and presumed ocular histoplasmosis spots.  In view of 
the information, the December 2008 physician gave the opinion 
that it is not as least as likely as not (less than a 50/50 
probability) that the current diagnosis of an eye disability 
is related to the Veteran's history in active military 
service.  The physician stated that the Veteran has no ocular 
disability with him being 20/20 and having a full 
confrontational field.  Regarding the histoplasmosis spots, 
the physician stated that there is a physiologic blind spot 
in both eyes which is not noticeable except in very special 
occasions.  Additionally, the physician gave the opinion that 
there is no ocular disability from the Veteran's diabetes 
mellitus that could potentially be due to Agent Orange or 
mustard gas exposure.  The physician indicated that there is 
no ocular disability from diabetes, including diabetic 
retinopathy, even if the Veteran has diabetes caused by Agent 
Orange.

In consideration of the evidence of record, the Board finds 
that the Veteran does not have an eye disability that is 
attributable to his active military service.  Although the 
Veteran has vision problems, they have been attributed by the 
competent medical evidence to myopia and presbyopia.  The 
correctable refractive error was evident during the Veteran's 
military service and, as discussed previously, is not an eye 
disability for which service connection may be granted.  See 
38 C.F.R. §§ 3.303(c), 4.9.  Although histoplasmosis spots 
were also found on examination, the December 2008 physician 
did not relate them to an eye disability that would be 
attributable to the Veteran's military service, including 
possible exposure to herbicide agents and/or mustard gas.  
Additionally, the eye problems were not found to be related 
to the Veteran's diabetes mellitus.  The examination and 
opinion evidence contained in the VA examination reports is 
probative to the salient question of the origin of the 
Veteran's vision problems.  Although the Veteran maintains 
that his vision problems are related to his military service 
or his diabetes mellitus, his opinion is not given any 
evidentiary weight in view of the medical expertise required 
to answer the question.

In the remand section below, the Board is remanding the claim 
of service connection for diabetes mellitus and other service 
connection claims, in part, for additional development to aid 
in determining whether the Veteran was exposed to herbicide 
agents or mustard gas during his military service.  The Board 
does not find that the eye disability claim is intertwined 
with those issues.  Even if service connection is granted for 
diabetes mellitus or in-service exposure to herbicide agents 
or mustard gas is established, the evidence shows that the 
Veteran does not have an eye disability that is attributable 
to diabetes mellitus or the possible exposure to herbicide 
agents or mustard gas.  The December 2008 VA physician 
considered those possibilities and found that there is no 
relationship even if those aspects are conceded.  Thus, any 
evidence obtained as a result of the remand is unlikely to be 
relevant to the Veteran's eye disability claim and the claim 
may be decided at the present time.

The Board notes that, in the previous remands, it was pointed 
out that the Veteran had been diagnosed with keratitis in 
December 1999 by a private treatment provider.  It was also 
noted that keratitis is a condition that may be presumptively 
service connected when it is established that full-body 
exposure to nitrogen or sulfur mustard occurred during active 
military service.  See 38 C.F.R. § 3.316 (2009).  Although 
keratitis was listed as one of the Veteran's eye conditions 
in December 1999, the subsequent medical evidence does not 
show that he has chronic keratitis.  None of the treatment 
records dated after the Veteran filed his claim contains a 
diagnosis of keratitis.  Moreover, when VA examinations were 
conducted during the pendency of the claim, with the express 
purpose to identify any eye disabilities, keratitis was not 
found.  In McClain v. Nicholson, the Court held that a 
current disability may be shown even though the disability 
resolves prior to the adjudication of the claim as long as 
the veteran has a disability at the time the claim is filed 
or during the pendency of the claim.  21 Vet. App. 319, 321 
(2007).  In the Veteran's case, keratitis is referenced in 
treatment records only from a time period prior to when he 
filed the claim.  Thus, it can not be said that he had 
keratitis at the time he filed the claim or at any time 
during the pendency of the claim.  As such, whether the 
Veteran was exposed to mustard gas has no relevance to his 
claim of service connection for an eye disability.

For all the foregoing reasons, the Board finds that the claim 
of service connection for an eye disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for an eye disability is denied.


REMAND

The Board finds that a remand of the remaining six issues on 
appeal is necessary for additional development, to include 
the completion of development that was previously requested 
in the Board's March 2004 and June 2006 remands.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand 
by the Board confers on the veteran, as a matter of law, a 
right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the 
terms of the remand).

The Veteran contends that service connection is warranted for 
his claims, in part, as a result of exposure to herbicide 
agents (including Agent Orange) and/or mustard gas during 
military service.  (The Veteran's personnel records show that 
he never served outside of the Continental United States).  

The Veteran asserts that he was exposed to mustard gas in a 
gas chamber at Lackland Air Force Base (AFB), Texas during 
basic military training.  He also alleges that he had 
additional mustard gas exposure at Sheppard AFB, Texas, while 
undergoing training as a food inspector, and while working as 
a food inspector at March AFB, California.  His duties at 
March AFB as a food inspector also reportedly caused him to 
be exposed to Agent Orange.  Additionally, the Veteran states 
that he was exposed to Agent Orange walking near aircraft as 
they were being washed, which resulted in his reportedly 
coming in contact with contaminated water spray.

In the March 2004 and June 2006 remands, the Board instructed 
the AOJ to further develop the Veteran's claims with regard 
to the claimed exposure to Agent Orange and mustard gas.  
This was so, because the evidence then of record did not show 
definitively whether the Veteran was likely exposed to Agent 
Orange or mustard gas during military service.

According to the VA Adjudication Manual, one step in the 
development process in attempting to confirm whether a 
veteran was exposed to Agent Orange or mustard gas is to send 
the requisite information to the Compensation and Pension (C 
& P) Service personnel who will review the information and/or 
forward the information to the appropriate authority who will 
be able to aid in the confirmation of exposure.  See M21-1MR, 
Part IV, Subpart ii, ch. 1, sec. F.22. (2009) (addressing the 
development of claims based on the effects of exposure to 
mustard gas or Lewisite); M21-1MR, Part IV, Subpart ii, ch. 
2, sec. C.10.n. (addressing the verification of herbicide 
exposure on a factual basis in locations other than in the 
Republic of Vietnam).

Subsequent to the June 2006 remand, the Appeals Management 
Center (AMC) appeared to undertake this step in the 
development process.  In July 2006, the AMC sent a letter to 
C & P Service requesting confirmation of the Veteran's 
claimed exposure to Agent Orange and mustard gas.  It does 
not appear that a response was ever provided by C & P 
Service.  The AMC recognized as much when it issued a 
deferred rating decision in December 2007.  It was noted that 
there had been no reply to the July 2006 letter and that it 
was necessary to follow up to receive a reply.  
Unfortunately, the record does not contain a follow-up 
request for a reply from C & P Service or an actual reply 
from C & P Service.  Consequently, a remand is necessary to 
accomplish this previous remand request.

(The Board notes that the development for confirmation of 
mustard gas exposure should be completed even if the evidence 
does not establish a mustard gas induced condition enumerated 
at 38 C.F.R. § 3.316 in view of the fact that the development 
process has already been started and that a VA examiner 
appears to have left open the prospect that the Veteran's 
diabetes mellitus and hypertension could possibly be related 
to mustard gas exposure.)

In regards to the claim of service connection for acquired 
psychiatric disorder, the Veteran initially characterized his 
claim as one for depression.  The issue on appeal encompasses 
any identified acquired psychiatric disorder.  A review of 
the Veteran's recent statements reveals that he wishes to 
include posttraumatic stress disorder (PTSD) in the claim 
(described as posttraumatic shock syndrome).  A service 
connection claim pertaining to PTSD requires specific 
elements to be met.  See 38 C.F.R. § 3.304(f).  Consequently, 
the Veteran should be sent a new VCAA letter informing him of 
the information and evidence necessary to substantiate a 
claim of service connection for PTSD along with a stressor 
questionnaire.

As noted in the June 2006 remand, the Board emphasizes that, 
given the possibility of additional relevant evidence, 
further medical examination of the Veteran should be 
undertaken and further medical opinion should be requested if 
so warranted.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
Veteran and his representative.  The 
letter should notify the Veteran of the 
information and evidence necessary to 
substantiate a claim of service 
connection for PTSD.  A stressor 
questionnaire should be included so that 
he may have the opportunity to provide 
information regarding details surrounding 
any stressor that he alleges he was 
exposed to during military service.  The 
letter should also contain notice of the 
manner in which both disability ratings 
and effective dates are assigned for 
awards of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The Veteran and his representative should 
be given an opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated 
with the claims file.

2.  Conduct appropriate development to 
determine the following:  (1) whether the 
Veteran was exposed to herbicides (Agent 
Orange) at any of the units during 
service, especially March AFB (i.e., 
whether herbicide agents were stored at 
or transported through March AFB); and 
(2) whether the Veteran was exposed to 
mustard gas during service, especially at 
Lackland AFB or Sheppard AFB.  This 
should include a follow-up request 
concerning the July 2006 development 
letter to C & P Service.  Follow the 
procedures set forth in the VA 
Adjudication Manual.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


